The Court was of opinion, that the Raw pointed out the manner in which prosecutions may be commenced in the Superior Court, and for what causes, and in what manner, all suitsSmay be removed from a County or a Corporation Court to a Superio’r Court, (a) but that the mere consent of parties is not one of the methods prescribed, and therefore decided, “that the Indictment in the record mentioned, ought not to be placed upon the Docket of the said Superior Court.”

 1 Rev. Code of 1819, ch. 69, § 48, 49, p. 288.